Citation Nr: 0908776	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-22 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

As a member of the Illinois National Guard, the appellant has 
verified active duty for training (ACDUTRA) service during 
the following periods:  June 13 to November 6, 1964; July 9 
to July 24, 1965; and June 24 to July 9, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2004 and 
April 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied 
entitlement to the benefit currently sought on appeal.

On a VA Form 9 received in July 2005, the appellant requested 
a personal hearing before the Board.  In July 2008, however, 
the appellant's representative withdrew that request in 
writing on his behalf.  Therefore, the Board will proceed 
with the appeal.  See 38 C.F.R. § 20.704(e) (2008). 


FINDINGS OF FACT

1.  For VA compensation purposes, the appellant had active 
military service only during his first ACDUTRA period from 
June 1964 to November 1964, during which time he was disabled 
from a left knee injury incurred in the line of duty.  

2.  Hearing loss is not attributable to the Veteran's active 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military, naval, or air service, nor may it be so 
presumed.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2003 and August 2004, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for service connection for hearing loss; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide. 

The Veteran has not received notice of the process by which 
initial disability ratings and effective dates are 
established.  However, because the preponderance of the 
evidence is against the claim of service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, a remand for 
proper notice on these elements could serve no useful 
purpose.  No further notice is required.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The appellant seeks service connection for bilateral hearing 
loss, which he contends initially manifested in service.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  
Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as sensorineural 
hearing loss, when it is manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

The determination of whether a Veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

As a preliminary matter in this case, the Board must first 
address the status of this appellant as determined by the 
type of military service rendered.  Specifically, the 
appellant had no full-time military service as a regular 
active duty service member.  Instead, he was a member of the 
Army National Guard with three periods of active duty for 
training, also known as ACDUTRA.  See Dep't of Defense Form 
214; Nat'l Guard Bureau Form 22; Nat'l Guard Ret. Credits 
Record; see also 38 U.S.C.A. § 101(21)(22) (defining active 
duty & active duty for training, respectively) (West 2002).  
By definition, ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(3) (2008).

Nonetheless, where a veteran is disabled or dies from a 
disease or injury incurred or aggravated in the line of duty 
during a period of ACDUTRA, that period of service is 
considered to be active military, naval, or air service.  38 
U.S.C.A. § 101(21)(24) (West 2002); 38 C.F.R. § 3.6(a)(d) 
(2008).  Here, the appellant has a service-connected left 
knee disability that is the result of an injury he sustained 
during basic training in July 1964.  See Rating decision, 
April 2005.  Therefore, his first period of ACDUTRA service 
from June to November 1964 is deemed to be active military 
service within the meaning of 38 U.S.C.A. § 101(24) and 
38 C.F.R. § 3.6(a).  Consequently, the appellant meets the 
statutory definition of a "veteran."  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2008).

This is an important determination because entitlement to 
certain presumptions, including presumptive service 
connection for chronic diseases, is distinguished based upon 
the type of military duty served (whether it is active 
military service or ACDUTRA), and a finding that the veteran 
served for 90 days or more after December 31, 1946.  See 
38 C.F.R. §§  3.307, 3.309 (2008).  In short, presumptive 
periods do not apply to ACDUTRA service.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Thus, for the sake of clarity, service connection may be 
established on a direct basis in this case if the record 
shows that the Veteran's hearing loss is the result of a 
disease or injury that was incurred or aggravated during any 
of his three periods of ACDUTRA service.  Alternatively, 
service connection may be established on a presumptive basis 
only if the record shows that the Veteran's sensorineural 
hearing loss manifested to a compensable degree within one 
year from the Veteran's release from active military service, 
determined by the analysis above to be the period ending in 
November 1964 only.   

Direct service connection 

A November 2004 VA examiner determined that the Veteran has 
moderate to severe bilateral sensorineural hearing loss.  
Hearing tests showed an auditory threshold greater than 40 
decibels at each tested frequency for each ear.  VA 
examination, November 2004.  This constitutes competent 
medical evidence of a current hearing disability.  See 
38 C.F.R. § 3.385 (2008).  

Next, the Board considers the evidence regarding an in-
service incurrence of a hearing-related disease or injury.  
There is no medical evidence of such incurrence.  The service 
treatment records reflect that the Veteran did not report any 
hearing problems upon his October 1964 examination at the 
conclusion of his first ACDUTRA period.  At that time, his 
hearing test results were within normal limits.  Report of 
medical examination, October 1964.  

Furthermore, the service treatment records do not show 
complaint of or treatment for hearing loss during either of 
the two subsequent ACDUTRA periods, consisting of 
approximately 16 days each summer in 1965 and 1966.  Instead, 
hearing loss is first diagnosed on a February 1967 periodic 
annual examination conducted by the National Guard.  The 
Veteran did not report a specific acoustic trauma during the 
exam, and the examiner did not attribute the diagnosed 
hearing loss to any disease or injury occurring during the 
Veteran's military service, ACDUTRA or otherwise.  Instead, 
the examination report reflects that the Veteran had been 
experiencing decreased hearing since childhood.  Report of 
medical examination, February 1967. 

Nonetheless, upon filing this claim for service connection 
the Veteran provided lay testimony that during basic 
training, he fired a machine gun without hearing protection 
and experienced a training grenade dropped next to him in a 
bunker.  The Veteran attributes his current hearing loss to 
these events.  Veteran's statement, April 2003.  While this 
type of in-service acoustic injury is plausible and found to 
be consistent with the rigors of military basic training, the 
Veteran's own assertions that his hearing loss was caused by 
these events can be afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also VA 
examination, November 2004 (finding plausible history, but no 
medical nexus between the current condition and military 
service).

Although the Veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu, supra.  In this case, the 
evidence does not reflect that the Veteran possesses medical 
knowledge which would render his opinion as to the etiology 
of his hearing loss competent.  

In addition, VA has afforded the Veteran two audiological 
examinations for compensation purposes.  The first, in July 
2003, produced hearing test results that showed poor 
agreement between the speech recognition thresholds and pure 
tone averages.  The examiner determined that the test results 
were unreliable and inconsistent.  VA audiology examination, 
July 2003.  In November 2004, the second examiner found that 
the Veteran's hearing loss was unlikely related to active 
military service because audiometric evaluation results in 
October 1964 were well within normal limits and the Veteran 
had intervening occupational and recreational noise exposure.  

The Veteran also submitted documentation of hearing testing 
performed by a private hearing aid company in May 2004.  
However, the private report does not identify the examiner's 
name or qualifications, any diagnosis rendered, or the likely 
etiology of any identified hearing loss.  Therefore, neither 
VA nor private medical evidence establishes a medical nexus, 
or causal relationship between the Veteran's current hearing 
loss disability and his active military service.  Without 
such evidence, direct service connection is not warranted.  

Presumptive service connection 

The first report or finding of hearing loss is found in the 
February 1967 annual examination report found in the service 
treatment records.  The Veteran's only period of active 
military service to which the presumption applies ended in 
November 1964.  See Biggins v. Derwinski, supra (finding that 
presumption does not apply to ACDUTRA periods).  Therefore, 
there is no objective evidence that a compensable hearing 
loss manifested within one year from the date of release from 
the period of service upon which the claim is based.  
Therefore, presumptive service connection is not warranted.  

The Board emphasizes that the relevant laws and regulations 
analyzed above clearly establish that presumptive service 
connection is only available based upon periods of qualifying 
active military service.  However, the Board has considered 
whether the Veteran's single period of active military 
service, as defined by 38 C.F.R. § 3.6(a), establishes a 
threshold qualification for the presumption, which would then 
attach to later periods of ACDUTRA service.  Ultimately, the 
Board finds that this application would be contrary to the 
purpose of the presumptive service connection provisions.  

The clear intent of Congress in establishing these provisions 
is evident within the text of 38 U.S.C.A. § 1112.  
Specifically, entitlement to service connection is to be 
presumed for certain diseases, to include chronic conditions, 
for which the evidence may not otherwise establish an in-
service onset, but which have become manifest to a 
compensable degree within an established time frame after 
separation from active military service.  

By setting clear and distinct parameters for the presumptive 
periods applicable to different medical conditions, Congress 
established that certain diseases, if onset began during 
military service, are expected to be medically diagnosable 
within the given time frame. 38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307 (2008).  Thus, in this case, 
as the presumptive period for organic diseases of the nervous 
system, to include sensorineural hearing loss, is established 
as one year only, Congressional intent would be frustrated by 
extending that presumptive period based solely upon 
intervening ACDUTRA service.  

In sum, the relevant legal authority demonstrates, both on it 
face and by original intent, that presumptive service 
connection does not apply to ACDUTRA service periods.  
Therefore, as the evidence does not show that this Veteran's 
hearing loss manifested to a compensable degree within one 
year from release from his only period of active service 
ending in November 1964, presumptive service connection is 
inapplicable. 


As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for bilateral hearing loss is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


